COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-375-CV
 
IN THE INTEREST OF J.K.H., A CHILD
 
                                               ----------
            FROM THE 367TH DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
PANEL:  MEIER, LIVINGSTON, and
DAUPHINOT, JJ.
 
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.